Citation Nr: 0531934	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-34 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

In September 2001, the RO received the veteran's claim of 
entitlement to service connection for a low back disability 
and a right knee disability.  The May 2002 rating decision 
denied the claims.  The veteran disagreed with the May 2002 
rating decision and initiated the instant appeal.  The appeal 
was perfected by the veteran's timely submission of his 
substantive appeal (VA Form 9) in December 2003.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at a videoconference hearing in June 2005.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  

Issues not on appeal

The veteran was also denied service connection for type II 
diabetes mellitus and tinnitus in a September 2001 rating 
decision.  The veteran duly appealed this decision, and 
service connection was subsequently granted for diabetes 
mellitus in the May 2002 rating decision, which assigned a 20 
percent disability rating for this condition.  Service 
connection was also granted for tinnitus in a March 2003 
rating decision; a 10 percent disability rating was assigned.  
To the Board's knowledge, the veteran has not appealed these 
assigned ratings and the issues are therefore not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability]. 

The March 2003 rating decision also granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent disability rating for this condition.  The veteran 
has not disagreed with the assigned rating, and this issue is 
also not in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for disabilities of 
the low back and right knee.  He essentially contends that 
these conditions are the result of an in-service fall.  After 
having carefully reviewed the record, a remand for additional 
evidentiary development is in order.

Reason for remand

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) the United States Court of Appeals for 
Veterans Claims (Court) held that where there is evidence of 
record satisfying the first two requirements for service 
connection, but no competent medical evidence addressing the 
third requirement, VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
contain multiple diagnoses of a current low back disability, 
including degenerative changes of the lumbar spine.  Hickson 
element (1) has therefore arguably been satisfied for the 
veteran's low back disability.  

The medical evidence of record also makes vague reference to 
"minor difficulties" with the right knee, but makes no 
diagnosis of an actual right knee disability and it does not 
appear that any of the medical evidence of record includes a 
detailed examination of the right knee.  The question of 
whether the veteran actually has a right knee disability is a 
medical question which should be clarified by VA examination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  For the purposes of 
this remand only, however, the Board will assume that the 
first Hickson element has been satisfied for the veteran's 
alleged right knee disability.  

Element (2) has also been met, as service medical records 
indicate that the veteran suffered from "contusions about 
the low back" and a painful knee with limitation of motion 
following a September 1967 incident in which he fell 
approximately 30 feet down a hill.  

There are also of record several medical opinions from 
private physicians, which address the third Hickson element, 
medical nexus.  Opinions from W. C. Hulley, D.O., and M. D. 
Slomka, M.D., conclude that the veteran's current low back 
disability had its genesis in the veteran's September 1967 
in-service fall.  They also indicate that the veteran's back 
disability was significantly aggravated by an October 1998 
motor vehicle accident.  A separate opinion from P. Zak, 
M.D., indicates that the veteran's preexisting back 
disability was aggravated by the October 1998 accident, but 
makes no conclusion as to the etiology of the initial back 
disability.

While each of these opinions was made following radiologic 
study and/or a contemporaneous physical examination, it does 
not appear that any of these physicians had access to the 
entire claims file, and particularly the veteran's service 
medical records.  Rather, their opinions were based on a 
medical history as reported by the veteran.  Additionally, 
there is no medical opinion in the record identifying whether 
or not the veteran currently has a right knee disability, and 
if so, addressing whether or not there is relationship 
between the right knee disability and active duty.  
Therefore, the case must be remanded so that a VA examination 
and nexus opinion can be obtained.  See Charles, supra.

This case is REMANDED to the AMC for the following actions:

1.  By written correspondence, ask the 
veteran to submit the names and addresses 
of all medical care providers who have 
treated him for his lower back and right 
knee disorders since February 2003.  
After securing any necessary release, 
obtain copies of such records and 
incorporate them into the claims file.

2.  Arrange for VA examination of the 
veteran to determine the current nature 
and severity of his alleged right knee 
disability and low back disability.  The 
veteran's VA claims file should be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
An opinion should be expressed as to 
whether the veteran has a current right 
knee disability.  If the veteran is found 
to have a right knee disability, an 
opinion should be expressed as to whether 
such is related to any incident of 
service, including the veteran's 
September 1967 fall.  Similarly, an 
opinion should be expressed as to whether 
the veteran's low back disability is 
related to any incident of service, 
including the veteran's September 1967 
fall.  A report of the examination(s) 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
a low back disability and a right knee 
disability.  If the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case and 
afford them the appropriate time period 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


